The rule for granting new trials, upon the ground of a want of evidence, is that there is no evidence, upon which the verdict of the Jury can be supported. But, if there be any evidence to support the verdict, although it may be contradictory, and even if the Court *83⅛⅜⅜⅜⅞⅜ of opinion, .that had'the case been tried beiore: the Court itself, it would have giyen a.different .verd&t upon the facts; yet the •fj.hyy, in such cases, being .the. solo judges of the quantum, as well as fhe force and effect, of the evidence adduced before them, no new trial will be granted. — -See Graham on N. Trials, 284, 881 ; 3 Morgan, 240; 1 Wilson, 22; 3 Binney, 317. Nor will a new trial be granted, where there is evidence on both sides, and no rule of Law violated, nor manifest injustice clone, although there may appear ⅜ have been a preponderance of evidence, against the verdict. — 2 Strange, 1142. Nor will a new trial be granted, when there have been two concurring verdicts, and no rule of Law violated. — 3 Taunt. 232 ; 2 John. R. 457 ; 7 Wendd, 270 ; 3 J. J. Marshal, 421 ; 5 Mass, R. 353.
In this case, there being evidence on both sides of the question, submitted to the Jury, and upon which they might have found, either for plaintiff or defendant; and, secondly, there being two concur, ring verdicts, establishing the freedom of the plaintiff’s ward ; and, thirdly, there being no rule of Law violated, in the trial of the case, and no manifest injustice done by the verdict, it is the decision of this Court, that a new trial be, and is hereby, refused.